      Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 1 of 11


                                                                  .
                                                        l �---,

               INTHE UNITED STATES DISTRICT C��                         \\J D
               FOR THE MIDDLE DISTRICT OF ALABAMX
               &u:thern NORTHERN DIVISION . znzu
ANTONIO PERKINS,                       )
                                       )
      PLAINTIFF,                       )
                                       )     Civil Action No.:
v.                                     )
                                       )
                                             1:20-cv-00470
ENTERPRISE JANITORIAL &                )
PAPER, INC.,                           )      JURYDEMAND
                                       )
      DEFENDANT.                       )

                                  COMPLAINT

I.    INTRODUCTION

1.    This is an action for legal and equitable relief to redress race discrimination

      against Antonio Perkins. The suit is brought pursuant to plaintiff's rights as

      secured by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et

      seq., as amended by the Civil Rights Act of 1991, (hereinafter "Title VII"); and

      42 U.S.C. §1981 (hereinafter "§1981"), which provide for relief against

      discrimination in employment. The plaintiff seeks injunctive relief, equitable

      relief, compensatory damages, and punitive damages.

II.   JURJSi>ICTION AND VENUE

2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343,

      2201 and 38 U.S.C. §4323(b)(3).
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 2 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 3 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 4 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 5 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 6 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 7 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 8 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 9 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 10 of 11
Case 1:20-cv-00470-WC Document 1 Filed 07/08/20 Page 11 of 11
